Case 19-50498-jrs      Doc 8     Filed 01/10/19 Entered 01/10/19 15:54:13           Desc Main
                                  Document     Page 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  IN RE:                                        )      CHAPTER 13
                                                )
  JEFFREY KIM DOWDA,                            )      CASE NO: 19-50498-JRS
                                                )
         Debtor.                                )

                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that the Debtor has filed a Motion to Impose the
  Automatic Stay with the Court.

  PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
  to Impose the Automatic Stay in Courtroom 1404, Richard B. Russell Federal Building
  and United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia, 30303 at
  10:45 am, on the 29th day of January, 2019.

          Your rights may be affected by the court’s ruling on these pleadings. You should
  read these pleadings carefully and discuss them with your attorney, if you have one in
  this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If
  you do not want the court to grant the relief sought in these pleadings or if you want the
  court to consider your views, then you and/or your attorney must attend the hearing. You
  may also file a written response to the pleading with the Clerk at the address stated
  below, but you are not required to do so. If you file a written response, you must attach a
  certificate stating when, how and on whom (including addresses) you served the
  response. Mail or deliver your response so that it is received by the Clerk at least two
  business days before the hearing. The address of the Clerk's Office is Clerk, U.S.
  Bankruptcy Court, Suite 1340, 75 Ted Turner Drive SW, Atlanta Georgia 30303. You
  must also mail a copy of your response to the undersigned at the address stated below.

  This the 10th day of January, 2019.           By:

                                                ________/s/____________________
                                                Michael R. Rethinger
                                                Georgia. Bar Number 301215
                                                Attorney for Debtor
Case 19-50498-jrs     Doc 8     Filed 01/10/19 Entered 01/10/19 15:54:13           Desc Main
                                 Document     Page 2 of 6


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  IN RE:                                       )       CHAPTER 13
                                               )
  JEFFREY KIM DOWDA,                           )       CASE NO: 19-50498-JRS
                                               )
         Debtor.                               )

                      MOTION TO IMPOSE AUTOMATIC STAY

         COMES NOW, Jeffrey Kim Dowda, the Debtor herein, (hereinafter “Movant”)

  and files this Motion to Impose the Automatic Stay and Notice of Hearing pursuant to 11

  U.S.C. § 362(c)(3)(A), respectfully showing as follows:

                                             1.

         Movant commenced the above Chapter 13 case by filing a voluntary petition on

  January 9, 2019.

                                             2.

         This Motion to Impose Stay is required pursuant to 11 U.S.C. § 362(c)(3)

  because, during the one-year period preceding the filing of the instant petition, Movant

  was a Debtor in two prior Chapter 13 cases: case number 18-59461-jrs, which was filed,

  on June 5, 2018 (the “1st Prior 13 Case”) and was dismissed on July 9, 2018 ; and 18-

  62146-jrs, which was filed on July 23, 2018 (the “2nd Prior 13 Case”) and was dismissed

  on December 18, 2018. The current case is not a case re-filed under a chapter other than

  a Chapter 13 following a prior case that was dismissed pursuant to 11 U.S.C. § 707(b).

                                              3.

         The current case was filed in a good-faith effort to successfully complete a

  repayment plan under Chapter 13 of the United States Bankruptcy Code and this current
Case 19-50498-jrs         Doc 8     Filed 01/10/19 Entered 01/10/19 15:54:13                 Desc Main
                                     Document     Page 3 of 6


  case will not negatively affect the creditors to which extension of the stay is requested.

                                                   4.

          Pursuant to 11 U.S.C. § 362(c)(4)(A)(i), there is no stay in place based on the

  prior filings.

                                                   5.

         By virtue of 11 U.S.C. § 362(c)(4)(B) “the court may order the stay to take effect in the case

  as to any or all creditors (subject to such conditions or limitations as the court may then

  impose) after notice and a hearing if the party in interest demonstrates that the filing of the

  later case is in good faith as to the creditors to be stayed.” The Debtor has had an increase in

  income, and a decrease in expenses which will allow him to make this Chapter 13 Plan

  feasible.

         WHEREFORE, Movant seeks an Order from the Court, after notice and a hearing,

  finding that the current filing was made in good faith and imposing the automatic stay, without

  limitation, as to all creditors; and for such other relief as this Court may deem just and

  appropriate.

              This the 10th day of January, 2019            By:

                                                            ________/S/_______________
                                                            Michael R. Rethinger
                                                            Georgia Bar Number 301215
                                                            Attorney for Debtor
  241 Mitchell Street, SW
  Atlanta, GA 30303
  (770) 922-0066
  michael@rethingerlaw.com
Case 19-50498-jrs      Doc 8    Filed 01/10/19 Entered 01/10/19 15:54:13            Desc Main
                                 Document     Page 4 of 6


                               CERTIFICATE OF SERVICE

         This is to certify that on this day I served the following parties with a copy of the
  Motion to Impose and Notice of Hearing by placing true copies of same in the United States
  Mail with adequate postage affixed to insure delivery, addressed to:

                                    Jeffrey Kim Dowda
                                  14880 Freemanville Road
                                   Alpharetta, GA 30004

                                All creditors on attached matrix

               I further certify that, by agreement of the parties, Melissa J. Davey,
  Standing Chapter 13 Trustee, was served via the ECF electronic mail/noticing system.

         This the 10th day of January, 2019.   By:

                                               ________/s/____________________
                                               Michael R. Rethinger
                  Casenoticing
Label Matrix for local   19-50498-jrs          Doc 8Clayton
                                                        Filed  01/10/19
                                                            County            Entered
                                                                   Superior Court Clerk 01/10/19 15:54:13       Desc
                                                                                                   Clayton County      Main
                                                                                                                  Tax Assessor
113E-1                                                   Document
                                                    9151 Tara Boulevard     Page    5  of 6        121 S. McDonough Street
Case 19-50498-jrs                                      Jonesboro, GA 30236-4912                             Jonesboro, GA 30236-3651
Northern District of Georgia
Atlanta
Thu Jan 10 15:37:17 EST 2019
Comcast                                                Credit Collection Serv                               Credit Collection Service
PO Box 530098                                          PO Box 607                                           PO Box 9134
Atlanta, GA 30353-0098                                 Norwood, MA 02062-0607                               Needham Heights, MA 02494-9134



Department of Justice, Tax Division                    Jeffrey Kim Dowda                                    Enhanced Recovery Co L
Civil Trial Section, Southern Region                   14880 Freemanville Road                              8014 Bayberry Road
PO Box 14198, Ben Franklin Station                     Alpharetta, GA 30004-6922                            Jacksonville, FL 32256-7412
Washington, DC 20044-4198


Fingherhut                                             Foster, Foster & Smith, LLC                          Frost Arnett
PO Box 166                                             118 S Main Street                                    PO Box 198988
Newark, NJ 07101-0166                                  Jonesboro, GA 30236-3530                             Nashville, TN 37219-8988



Georgia Auto Pawn                                      (p)GEORGIA DEPARTMENT OF REVENUE                     Internal Revenue Service
5238 Old National Highway                              COMPLIANCE DIVISION                                  Centralized Insolvency Operation
Atlanta, GA 30349-3202                                 ARCS BANKRUPTCY                                      PO Box 7346
                                                       1800 CENTURY BLVD NE SUITE 9100                      Philadelphia, PA 19101-7346
                                                       ATLANTA GA 30345-3202

Internal Revenue Service                               LVNV Funding, LLC as assignee of North Star          Office of the Attorney General
Insolvency Unit                                        c/o Resurgent Capital Services                       40 Capitol Sq SW
401 W. Peachtree Steet, NW, Stop 334-D                 PO Box 10587                                         Atlanta, GA 30334-9057
Atlanta, GA 30308                                      Greenville, SC 29603-0587


PYOD, LLC as assignee of Arrow Financial Ser           Michael R. Rethinger                                 Revenue System
c/o Resurgent Capital Services                         Law Offices of Michael R. Rethinger, LLC             2196 Main Street
PO Box 19008                                           241 Mitchell Street, SW                              Suite J
Greenville, SC 29602-9008                              Atlanta, GA 30303-3304                               Dunedin, FL 34698-5694


Storage Place                                          United States Attorney                               United States Attorney
741 IIa Road                                           600 Richard B. Russell Federal Building              Northern District of Georgia
Commerce, GA 30529                                     75 Ted Turner Drive, SW                              75 Ted Turner Drive SW, Suite 600
                                                       Atlanta, GA 30303-3315                               Atlanta GA 30303-3309


Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303-1216



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
Georgia DepartmentCase   19-50498-jrs
                   of Revenue           Doc 8(d)Georgia
                                                 Filed Department
                                                        01/10/19of Revenue
                                                                    Entered 01/10/19 15:54:13
                                                                                       End of Label Desc
                                                                                                    Matrix Main
1800 Century Blvd                                 Document
                                             Bankruptcy Section   Page     6 of 6      Mailable recipients 24
Suite 17200                                   PO Box 161108                              Bypassed recipients    0
Atlanta, GA 30345                             Atlanta, GA 30321                          Total                 24
